Voto concurrente y disidente del
Juez Presidente Señor Pons Núñez.
Concurro en cuanto la sentencia dispone que no puede contestarse la primera pregunta certificada. Disiento en cuanto no contesta la segunda pregunta por opinar que el estatuto constitutivo le confiere jurisdicción al Departa-mento de Asuntos del Consumidor para entender en el asunto objeto de la controversia planteada y que bajo los hechos particulares y específicos de este caso, el ejercicio de esa jurisdicción no infringe las disposiciones constitucio-*476nales sobre libertad de expresión y separación de Iglesia y Estado. La acción del Departamento de Asuntos del Consumidor ha sido una puramente adjudicativa de derechos contractuales y no participa de la naturaleza de acción cuasi legislativa o reglamentaria. No se encuentra planteada la corrección de dicha adjudicación bajo el derecho que rige los contratos. No creo que la libertad de expresión o la separación de Iglesia y Estado exigen o justifican en este caso la confiscación de los dineros de la educación del estudiante, inocente espectador y víctima de los problemas institucionales.